DETAILED ACTION
                                                                                                                                                                                                 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 10, 15 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by US 2016/0235137 (Infante) .
Regarding claim 1, ‘137 discloses: the protective glove (fig. 1) comprising a palm portion, backhand section covering the back, forehand section covering the front/palm (seen in fig. 2 ), a first finger receptacle (fig. 2 element 40 that encompass the index and middle finger together), a second finger receptacle (fig. 2 elements 44 that encompass the ring finger and pinky), and a thumb receptacle (seen in fig. 2 near reference number 42), and wherein the first finger receptacle receives a first and a second fingers of a hand of the athlete and the second finger receptacle receives the 3rd and 4th or ring and 


    PNG
    media_image1.png
    724
    975
    media_image1.png
    Greyscale

Regarding claim 2, ‘137 discloses: the second finger receptacle receives at least a third and a fourth fingers of the hand of the athlete (already stated above). 

Regarding claim 7, ‘137 discloses: the second finger receptacle receives at least a third and a fourth fingers of the hand of the athlete (already stated above); and further, there is a first and second finger separator disposed lengthwise in both the first and second finger receptacles, respectively as shown in fig. 1 the seams connecting each finger are disclosed as standard glove fingers as present in fig. 1a’s glove but “fused together” in par. 28, detailed description and would therefore each form within each finger receptacle a separator that is disposed lengthwise; is attached to the front and backhand surfaces of the glove and does separate each finger within each receptacle as claimed. 
	Regarding claim 10, ‘137 discloses: A protective glove for an athlete (fig. 1), the protective glove comprising a palm portion, a first finger receptacle (fig. 2 element 40 that encompass the index and middle finger together), a second finger receptacle (fig. 2 elements 44 that encompass the ring finger and pinky), and a thumb receptacle (seen in fig. 2 near reference number 42), a backhand section, and a forehand section (figs. 1 and 2), and wherein the backhand section covers a back of the hand of the athlete and includes a backhand portion of each of the palm portion (figs. 1 and 2), the first and (‘137 discloses index and middle finger in element 44 and ring and pinky in element 40), the first finger receptacle includes a first finger separator disposed lengthwise in the first finger receptacle between the first and second fingers of the hand of the athlete and fixed to each of the forehand portion and the backhand portion of the first finger receptacle (there is a first and second finger separator disposed lengthwise in both the first and second finger receptacles, respectively as shown in fig. 1 the seams connecting each finger are disclosed as standard glove fingers as present in fig. 1a’s glove but “fused together” in par. 28, detailed description and would therefore each form within each finger receptacle a separator that is disposed lengthwise; is attached to the front and backhand surfaces of the glove and does separate each finger within each receptacle as claimed).
Regarding claim 15, ‘137 discloses: A protective glove for an athlete (fig. 1, can be used by an athlete), the protective glove comprising a palm portion, a first finger receptacle, a second finger receptacle, a thumb receptacle, a backhand section, and a forehand section (as seen in figs. 1 and 2), and wherein the backhand section covers a back of a hand of the athlete (as seen in figs. 1 and 2) and includes a backhand portion of each of the palm portion, the first and second finger receptacles, and the thumb receptacle (as seen in figs. 1 and 2), the forehand section covers a palm of the hand of ‘137 discloses little finger and ring finger fits in the finger receptacle disclosing claimed width limitations), a third width of the second finger receptacle is equal to a fourth width of a combination of an index finger and a middle finger of the hand of the athlete (‘137 discloses index finger and middle finger fits in the finger receptacle disclosing claimed width limitations), the first finger receptacle includes a first finger separator disposed lengthwise in the first finger receptacle between the little finger and ring finger, the second finger receptacle includes a second finger separator disposed lengthwise in the second finger receptacle between the middle finger and index finger of the hand of the athlete, and each of the first and second web finger separator are each fixed to the forehand portion and the backhand portion of the first and second finger receptacles, respectively (there is a first and second finger separator disposed lengthwise in both the first and second finger receptacles, respectively as shown in fig. 1 the seams connecting each finger are disclosed as standard glove fingers as present in fig. 1a’s glove but “fused together” in par. 28, detailed description and would therefore each form within each finger receptacle a separator that is disposed lengthwise; is attached to the front and backhand surfaces of the glove and does separate each finger within each receptacle as claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 8, 9, 11-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Infante in view of US 2016/0038822 (Zinder et al.).
Infante does not teach the claims instantly listed.
Regarding claims 4, 5, 11, 12, 16 and 17 (4 and 5 are verbatim to 11 and 12; and 16 and 17, respectively), ‘822 discloses: the backhand section includes at least one pad disposed on each of the first and second finger receptacles, the palm portion, and the thumb receptacle; and palm forehand padding leather padding is disclosed throughout the back and palm of the glove, so as to add padding protection to the user’s hands while wearing the glove. 
Therefore it would have been an obvious variant to one of ordinary skill in the art of glove design at the time of filing the invention to add padding to the back and palm of a glove to add protection to the user’s hands while wearing the glove. (claim 4 and 5; 11 and 12; 16 and 17)
8 and 9 are verbatim to 13 and 14; and 18 and 19, respectively),  ‘822 discloses: further including a cuff having a hook and loop closing mechanism (fig. 3), and wherein the cuff is attached to the palm portion opposite the first and second finger receptacles and receives a wrist of the athlete (fig. 3).  The hook and loop mechanism disclosed adds a simple and secure means of opening/closing; donning/doffing the gloves as desired.
Therefore it would have been an obvious variant to one of ordinary skill in the art of glove design at the time of filing the invention to add hook and loop closing mechanism as claimed so as to add a simple and secure means of opening/closing ; donning/doffing the gloves as desired. (claim 8 and 9; and 13 and 14 and 18 and 19)
Regarding claim 20,  ‘822 discloses: wherein the first and second finger receptacles each have a first end and a distal end opposite the first end and the distal end of the first and second finger receptacles are open allowing each of the fingers of the athlete to pass through the distal end of the first and second finger receptacles ('822 states, " The glove 10 may further include a plurality of finger sleeves having opened tips, thereby exposing the caps 21”). 
Therefore it would have been an obvious variant to one of ordinary skill in the art of glove design at the time of filing the invention to add open distal ends of the fingers so as to allow the user to expose the fingers for greater user tactility as desired.  (claim 20)
Response to Arguments
Applicant's arguments filed 11/7/2021 have been fully considered but they are not persuasive.

Assertion that Infante does not teach claimed first and second finger separators is incorrect.
The examiner has further clarified the interpretation of the disclosure of Infante above by notating figure 1 from Infante clearly showing a backhand and forehand, back and palm of the glove shown in fig. 1 and the claimed 1st and 2nd finger separators/unnumbered seams that do extend lengthwise at least a portion of each of the first and second finger receptacles between the first and second fingers of the 1st receptacle and between at least a portion in the longitudinal direction of the third and fourth fingers of the 2nd finger receptacle; and both 1st and 2nd finger separators/seams being fixed to each of the palm/forehand portions and the back/backhand portions, respectively, and further the 1st and 2nd separators are clearly shown extending from the palm and the back of the glove.  The seams formed are result of ‘fusing’ the fingers of a normal glove together.  Fusing of the fingers would form a fusion line or seam that is disposed lengthwise in the finger receptacles as claimed as that is how the finger receptacles are formed.  The seam shown in fig. 1 does disclose claimed finger separators.  Figure 1a shows the normal non-fused glove.  Fusing of the 1st and 2nd fingers to each other and then the 3rd and 4th fingers to each other, respectively, would form a fusion line/seam that is: “disposed lengthwise in the first finger receptacle between the first and second fingers of the hand of the athlete when worn and fixed to each of the forehand portion and the backhand portion of the first finger receptacle by the fusion of the fingers edges to each other”; also the fusion line/seam/separator is “disposed lengthwise in the first finger receptacle extending from the palm portion to a distal end of the first finger receptacle between the first and second fingers of the hand of the athlete when worn and fixed to each of the forehand portion and the backhand portion of the first finger receptacle.”; fig. 1 clearly showing the edges of the fingers before fusing are disposed lengthwise in each of the fingers to be fused from the palm portion to ‘a distal end’ of each finger to be fused.  
All claimed limitations are disclosed and the rejections remain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732